Citation Nr: 1113492	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  96-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a higher initial evaluation for asthma secondary to pneumonia and tobacco usage, currently assigned a 30 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to September 1956.

This matter arises from a March 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C.  That decision granted service connection for asthma secondary to pneumonia and tobacco usage and assigned a 30 percent disability evaluation effective from September 9, 1993.  As will be discussed below, the AMC referred the case to the Board of Veterans' Appeals (BVA or Board) for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As previously noted, the AMC issued a rating decision in March 2010 in which service connection was granted for asthma secondary to pneumonia and tobacco usage.  A 30 percent disability evaluation was assigned effective from September 9, 1993.  A letter was later sent to the Veteran in April 2010 notifying him of that decision.  

Meanwhile, on the very same day that the rating decision was issued in March 2010, the AMC also issued a deferred rating decision.  The AMC indicated that the February 2010 VA examiner had referenced a December 2009 pulmonary function test (PFT), but that a copy of that report was not available for review.  Therefore, it was determined that the report should be reviewed upon its receipt to determine whether an evaluation in excess of 30 percent was warranted.

In May 2010, the AMC called the Veteran to request a hard copy of the results of a December 2009 private PFT report.  The Veteran did submit a copy of that report in May 2010.

After receiving a copy of the December 2009 PFT report, the AMC issued a supplemental statement of the case (SSOC) in February 2011 in which entitlement to an initial evaluation in excess of 30 percent for asthma was denied.  The Veteran submitted additional evidence, and thereafter, the case was referred to the Board for appellate review.  His representative has since submitted an informal hearing presentation.

Significantly, the Board notes that the Veteran never submitted a notice of disagreement with the March 2010 rating decision that granted service connection and assigned a 30 percent disability evaluation.  Instead, the AMC contacted the Veteran and requested additional evidence.  Thus, upon receipt of the additional evidence, the issue should have been readjudicated in a rating decision rather than a SSOC, as it was not on appeal.  

Applicable law provides that the Board shall not entertain an application for review on appeal unless it conforms to the law. 38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal. 38 C.F.R. § 20.200.

Nevertheless, because the February 2011 SSOC should have been a rating decision, the Veteran still has one year from the date of notification of that decision to appeal his initial evaluation.  Therefore, the Board finds that the case must be remanded for the limited purpose of correcting these procedural errors.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)


1.  The AMC should contact the Veteran and inform him that he has one year from the date he was notified of the February 2011 decision to appeal the issue of entitlement to a higher initial for asthma secondary to pneumonia and tobacco usage.   He should be advised that the issue will not be in appeal status unless he submits a notice of disagreement with the decision.  

2.  If the Veteran does submit a timely notice of disagreement, the AMC should issue a statement of the case addressing the issue of entitlement to higher initial for asthma secondary to pneumonia and tobacco usage.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  

3.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AMC should advise the Veteran that the issue will not be reviewed by the Board following the issuance of the statement of the case unless he perfects his appeal.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



